Citation Nr: 1507052	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-03 895	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and a friend

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on active duty from July 1952 to July 1954; he died in February 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the St. Paul, Minnesota RO, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Subsequently, in a substantive appeal received in January 2013, the appellant raised the claim of entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  This issue was addressed in a supplemental statement of the case (SSOC) issued in November 2013 by the Phoenix, Arizona RO.  It was certified by the RO as being on appeal along with the claim of service connection for the cause of the Veteran's death.  

On April 17, 2014, the appellant and a friend appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ), sitting in Washington, D.C.  A transcript of the hearing is of record.  At the hearing, the appellant submitted additional evidence directly to the Board for which she provided waiver of RO review under 38 C.F.R. § 20.1304 (2013).  

A review of the Virtual VA (VVA) paperless claims processing system reflects that VA/CAPRI records current through December 2010 are in the VVA file.  

(The issue of entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151 is addressed in the remand that follows the decision below.)  

FINDINGS OF FACT

1.  The Veteran died in February 2011 at the age of 79.  The immediate cause of death was reported as adenocarcinoma of colon, stage IV.  No other significant condition contributing to death was reported on the death certificate.  No autopsy was performed.  

2.  At the time of the Veteran's death, service connection was in effect for major depressive disorder, rated as 50 percent disabling; bilateral hearing loss, rated as 40 percent disabling; and tinnitus, rated as 10 percent disabling.  

3.  The Veteran's fatal colon cancer was not manifested in service or in the first post-service year, and it is not otherwise shown to be related to his military service or any incident therein.  

4.  There is no competent evidence showing that a service-connected disability was the immediate or underlying cause of the Veteran's death; nor is there competent evidence showing that a service-connected disability or disabilities contributed substantially or materially to cause death.  


CONCLUSIONS OF LAW

1.  Adenocarcinoma of the colon was not incurred in or aggravated by active military service, and may not be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

2.  A service-connected disability did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide; and to request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Additionally, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In this case, VA satisfied its duty to notify by means of letters dated in May 2011 from the RO to the appellant, which was issued prior to the RO decision in August 2011.  That letter informed the appellant of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The Board finds that the content of that letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Thus, the Board finds that the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

It also appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.  

The Board notes that the Veteran's service treatment records are unavailable.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

VA has obtained service medical records, post-service treatment records and assisted the appellant in obtaining evidence.  The Board finds that there is no duty on VA's part to obtain a medical opinion because there is no competent evidence of record indicating that the Veteran's cause of death may be associated with his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The stated cause of death (colon cancer) was first shown many years after separation from service and there is no competent evidence to show that the disease is related to service.  The standards of McLendon have not been met.  The service and post-service medical records provide evidence against the claim.  A decision on the merits at this time does not violate the duty to assist.  

II.  Background

The record reflects that the Veteran died in February 2011, at the age of 79.  A certificate of death, dated in February 2011, shows that the immediate cause of the Veteran's death was adenocarcinoma of the colon.  It was noted that the interval between onset of this disease and death was "years."  No other condition was listed as contributing to death by not resulting in the underlying cause of death.  An autopsy was not performed.  

In a formal finding of unavailability, dated in December 2001, the RO determined that the Veteran's service records were unavailable for review; a negative response had been received from the NPRC to a request for those records.  The RO stated that all procedures had been correctly followed, and further efforts to obtain those records would be futile.  In the absence of the presumed destroyed service treatment records, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Post-service VA progress notes dated from March 2001 to May 2004 show that the Veteran received clinical attention and treatment for bilateral hearing loss, tinnitus, cardiovascular disease, and osteoarthritis and degenerative joint disease, affecting multiple joints, including his low back.  The Veteran was treated with Prednisone.  These records do not reflect any complaints, findings or treatment for colon cancer.  

Subsequently received were VA progress notes dated from June 2004 to March 2007.  These records indicate that the Veteran was seen in November 2004 with a history of rectal bleeding for the previous 2 weeks; he underwent a colonoscopy, which revealed findings that resulted in diagnoses of diverticulosis and internal and external hemorrhoids.  

Received in April 2008 were VA progress notes dated from August 2006 to January 2008.  These records reflect treatment primarily for the Veteran's service-connected psychiatric disorder and bilateral hearing loss.  During a clinical visit in March 2008, the Veteran reported that his son had colon cancer; in the assessment, it was noted that the Veteran was due to have a colonoscopy in November 2009.  

Received in June 2009 were VA progress notes dated from March 2008 to June 2009.  These records reflect treatment primarily for the Veteran's service-connected psychiatric disorder and bilateral hearing loss.  During a clinical visit in March 2009, it was noted that the Veteran was due to have a colonoscopy in November 2009.  

The appellant's application for Dependency and Indemnity Compensation benefits (VA Form 21-534) was received in May 2011, wherein the appellant maintained that the Veteran's death was caused by his service-connected depression.  Submitted in support of the claim was a VA progress note, dated in December 2010, indicating that the Veteran was seen along with his wife who reported that he had been feeling very depressed.  The Veteran was told that his cancer had spread; he stated that he had hospice come to his house.  The Veteran reported that he had been anxious during the day.  He has also been tearful, isolating, not wanting to read like he had before.  The examiner further noted that the Veteran had been losing weight, not eating as much, and worried about what would happen to his wife if he died.  It was noted that the Veteran continued to live with his wife while undergoing chemotherapy for colon cancer.  The diagnosis was major depressive disorder, recurrent with anxious tone.  

At her personal hearing in April 2014, the appellant noted that the Veteran had problems long before he was diagnosed with colon cancer in November 2009.  She stated that, prior to 2004, the Veteran had problems with diarrhea and constipation.  The appellant related that the Veteran had a first colonoscopy in November 2004; at that point, they were told that everything was okay.  However, she discovered in January 2013, that the November 2004 colonoscopy was actually abnormal and the Veteran was diagnosed with diverticulosis but no polyps were removed during that procedure.  The appellant indicated that, following the November 2004 colonoscopy the Veteran continued to experience bowel problems, but he treated them with over-the-counter medications.  The appellant reported that the Veteran noted that he had black stools and rectal bleeding in 2009; and, in September 2009, a colonoscopy discovered a mass that was determined to be stage IV colon cancer and it had affected the lymph nodes.  The service representative maintained that "It's accepted in Medscape under an article diverticular disease and the risk of colon cancer in their conclusions that state the increase of risk colon cancer within the first 12 months after diagnosing diverticular disease is most likely due to surveillance and misclassification.  Examination of the colon should be recommended after a primary episode of diverticular disease.  The offset of diverticulitis is 50 to 70 percent in those about 70 years of age."  It was also argued that colon cancer and diverticulitis shared several characteristics; therefore, it was widely accepted practice to reexamine the patient's colon after diverticulosis episode for the presence of carcinoma as the two diseases share similar symptoms at presentation.  It was argued that it was as likely as not that the Veteran's death from colon cancer could have been avoided if more frequent colonoscopies or CT scans had been ordered.  

Submitted at the hearing were VA progress notes dated from September 2009 to December 2010.  These records reflect that the Veteran underwent a colonoscopy in September 2009; it was noted that the Veteran had a history of a tumor mass at the hepatic flexure.  A biopsy resulted in a diagnosis of moderately differentiated adenocarcinoma of the colon.  He received follow-up treatment with gastroenterology for GI bleeding; he was diagnosed with metastatic colon cancer.  

III.  Analysis

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service.  38 C.F.R. § 3.303(d).  In addition, service connection may be granted for a chronic disease, including malignant tumors, if manifested to a compensable degree within the prescribed presumptive period--one year following separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for the cause of a Veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It must be shown that there was a causal connection.  U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the view point of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  In cases where the primary causes of death are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c) (3), (4).  

The issue at hand does not involve a simple diagnosis; that is to say, colon cancer is not a simple diagnosis.  The claimant is not competent to provide more than simple medical observations.  She is not competent to provide a complex medical opinion regarding the etiology of the claimed disability.  Thus, the claimant's lay assertions are not competent or sufficient.  

After review of the evidentiary record, the Board has determined that service connection for the cause of the Veteran's death is not warranted.  In this case, the Veteran's service treatment records from his period of active service are unavailable.  Nonetheless, there is no indication that the Veteran's colon cancer was manifested or had its onset during service.  Additionally, there is no indication of any colon cancer within one year after service.  Significantly, the post service medical records show that colon cancer was first diagnosed in September 2009, approximately 55 years after the Veteran's discharge from service.  The Federal Circuit Court has held that a lapse of many years after the events in question during service and the initial manifestation of symptoms after service is probative evidence to be considered in deciding a service-connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It follows that there is no basis to award service connection based on chronicity in service or continuous symptoms thereafter.  38 C.F.R. § 3.303(b).  In addition, the presumption of in-service incurrence for a malignant tumor seen within one year of service is not for application.  38 U.S.C.A. § 1112(a) (1); 38 C.F.R. § 3.307(a) (3).  

Moreover, the Board finds that the record does not contain competent evidence to establish a nexus, or link, between the underlying cause of death--adenocarcinoma of the colon--and the Veteran's military service.  

In this case, it is not disputed that the Veteran was service connected for major depressive disorder, bilateral hearing loss, and tinnitus.  However, there is no competent evidence that tends to establish that the Veteran's death from adenocarcinoma of the colon was related to any of the service-connected disabilities.  In addition, there is no competent evidence that any of the Veteran's service-connected disabilities contributed substantially or materially to death, or combined to cause death, or aided or lent assistance to the production of his death.  Consequently, service connection for the cause of the Veteran's death is not warranted.  

Here, the appellant has failed to submit competent evidence to provide a nexus between any in-service injury or disease and the condition that led to the Veteran's death.  As noted above, there is no competent evidence of the fatal disease processes during service, there is no competent evidence of the fatal disease processes within one year of separation and there is no competent evidence relating the terminal processes to service or to any service-connected disability.  Therefore, the preponderance of the evidence is against the claim of service connection for the cause of death.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

ORDER

Service connection for the cause of the Veteran's death is denied.  



REMAND

As noted in the decision above, the Veteran died in February 2011; his certificate of death indicates that the immediate cause of death was adenocarcinoma of the colon, stage IV.  

In this case, the appellant maintains that the Veteran had gastrointestinal problems, including chronic diarrhea and constipation since before 2004.  She noted that the Veteran underwent a colonoscopy in November 2004, which clearly revealed abnormal findings, and the Veteran was diagnosed with diverticulitis.  At her personal hearing in April 2014, she stated that no one ever mentioned anything about diverticulitis or anything else after the November 2004 colonoscopy.  It was argued that it was an error by omission because the Veteran did not have more frequent studies.  She further maintained that the Veteran should have had further studies that would have likely shown the presence of his colon cancer before 2009, at which point it was too far advanced.  Therefore, it was argued that the Veteran's death from colon cancer could have been avoided had not this omission been committed.  

She thus contends, in effect, that VA failure to treat was a negligent act that contributed to the Veteran's death.  She maintains that failure to timely discover a readily visible cancer present in the colon for a long time, and failure to timely refer the Veteran for cancer diagnosis and treatment despite the veteran's repeated complaints of stomach problems were errors.  She asserts that, but for this error, the Veteran would not have died of colon cancer.

Under pertinent law, compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service connected. For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c) (1) (2013).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d) (2010).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (see 38 C.F.R. § 3.361(c)) and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d) (1).  

In light of the appellant's contentions, the Board find that a VA medical opinion is necessary to determine whether any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment in failing to timely diagnose the Veteran's colon cancer caused and/or substantially or materially contributed to his death.  See 38 U.S.C.A. § 5103A (a) (1); DeLarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  

Accordingly, this matter is hereby REMANDED for the following actions: 

1.  The claims file, including all records on Virtual VA, should be referred to an oncologist for review and medical opinion.  The reviewer must offer an opinion as to whether there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA care or medical treatment, including any failure to timely diagnose and treat the Veteran's colon cancer.  The reviewer is advised to support opinions by reference to the evidence of record.  The reviewer should provide a complete rationale for any opinion expressed.  If the reviewer cannot answer any question without resorting to medically unsupported speculation, the reviewer should provide a complete, detailed explanation of his/her inability to do so.  

2.  After the requested medical opinion evidence is obtained, the report should be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the oncologist for amendment.  Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completion of the requested development, the agency of original jurisdiction should readjudicate the claim of entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  If the determination remains adverse to the appellant, both she and her representative should be furnished a supplemental statement of the case.  The appellant and her representative should be provided an appropriate opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


